

117 HRES 717 IH: Recognizing the Dominican community’s presence and contributions to Washington Heights and Inwood.
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 717IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Mr. Espaillat submitted the following resolution; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the Dominican community’s presence and contributions to Washington Heights and Inwood.Whereas, in 1613, Juan Rodriguez, a free Black man from La Española, was the first immigrant, the first Latino, and the first Dominican to have resided in what became New York City, intertwining the history of the Dominican people with the city forever;Whereas Juan Rodriguez’s biological brothers and sisters settled everywhere in New York City, and they established the largest concentration in Washington Heights and Inwood for decades;Whereas, from 1892 to 1924, hundreds of thousands of Dominicans entered New York through the famous port of Ellis Island, with many settling in or passing through Washington Heights, including the Brea and Lample families;Whereas Roumula A. Brea arrived in the United States on April 23, 1915;Whereas 9 years later, on December 23, 1924, Mr. Brea became a naturalized United States citizen;Whereas, at the time, Mr. Brea lived with his wife, Julia Brea, on 838 Riverside Drive, located between 159th and 160th Streets;Whereas Mr. Brea participated in both World War I and World War II;Whereas Federico Lample, a successful merchant, arrived in New York City in 1917 to join his wife Elizabeth Lample at 565 W. 162nd Street;Whereas the Lample’s son, Federico Lample, Jr., later joined them in 1921 to further his studies, but ended up staying permanently;Whereas, by 1947, Federico Lample, Jr., had already become a bona fide United States citizen, an act which at the time meant giving up his Dominican citizenship;Whereas, since the 1960s, Washington Heights has been the cultural heartland and the fountain of memory of Dominicans in New York City and more broadly, the United States;Whereas, for the past 40 years, people of Dominican descent have consistently made up the majority of Washington Heights residents as compared to any other single national group;Whereas in Washington Heights and Inwood, Dominicans found a neighborhood that was vibrant and diverse and wholeheartedly embraced it, placing their own indelible marks on a neighborhood they have transformed and made their own with their contributions and legacy;Whereas Dominicans have been an integral part of Washington Heights and Inwood, actively involved in the life of the neighborhood, including advocacy, art, culture, literature, sports, business, and government;Whereas Dominicans have contributed to make Washington Heights and Inwood into an entrepreneurial community that boasts vibrant cultural centers, strong nonprofit organizations, and a growing and diverse business sector;Whereas, in the 1950s, Casa Dominicana, located at 3825 Broadway, was founded by Dominican activists as a gathering space for political activities to dismantle the dictatorial Trujillo regime;Whereas Casa Dominicana regularly organized fundraising events to support the anti-Trujillista movement, as well as other liberatory causes in Latin America;Whereas people of notable stature, including Columbia University Professor Dr. Jesús de Galíndez, delivered speeches at Casa Dominicana;Whereas one day after class, Dr. Galíndez, who had written a thesis denouncing the Dominican Government, disappeared and is presumed to have been kidnapped and murdered by Trujillo’s henchmen;Whereas the disappearance of Dr. Galíndez is regarded as one of the most horrendous, still unresolved, episodes in the shared history of the Dominican Republic and the United States;Whereas the Centro Civico Cultural Dominicano, a nonprofit community organization founded in 1962, continues to build on the invaluable contributions of Dominicans by engaging and empowering Dominican and Hispanic communities locally;Whereas, in 1966, Club Juan Pablo Duarte was founded on Dominican Independence Day to educate the public on Dominican history, and the organization remains active today and is now known as Instituto Duartiano;Whereas Centro Cultural Deportivo Dominicano, a social club founded in 1966, remains a longstanding pillar of the local community, where the sound of traditional merengue tipico continues to expand the cultural roots of the Dominican immigrant experience;Whereas Dominican native Normandia Maldonado had a long history of cultural activism in Washington Heights, founding, alongside other notable Dominicans, several prominent and long-lasting organizations, such as the Instituto Duartiano of the United States in 1966, the Centro Cultural Ballet Quisqueya in 1967, and the Dominican Day Parade, Inc., in 1983;Whereas, in 1979, the pioneering Community Association of Progressive Dominicans was founded at 3940 Broadway to deliver services in a culturally competent manner to Dominicans and other Latinos who were facing economic hardship and faced language and cultural barriers to access aid;Whereas the Dominican Women’s Development Center has been a vital resource to the Washington Heights and Inwood communities since 1988, providing comprehensive services specifically to the working class, poor women, and families;Whereas Alianza Dominicana, a leading Dominican organization in Washington Heights for over two decades, became an economic engine that provided jobs to over 350 individuals who worked on issues such as domestic violence, drug abuse, and other social ills;Whereas Alianza Dominicana also played a vital role in helping families of the Flight 587 tragedy to secure the services they needed; Whereas Alianza Dominicana also created a Cultural Center that serves as a hub for local artists who enrich northern Manhattan with their art, including literature, performing, and visual programs, fostering the artistic development of the neighborhood’s youth;Whereas Dominican cultural and educational activists organized to reverse inequities in public schools within the area, and developed Gregorio Luperon High School for Science and Mathematics to meet the needs of immigrant Spanish-speaking adolescents and to create an inclusive learning environment;Whereas 6 schools in the area have been named after historic Dominican figures: I.S. 218 Salome Urena, P.S. 132 Juan Pablo Duarte School, Gregorio Luperon High School for Science and Mathematics, Mirabal Sisters Campus, Professor Juan Bosch Public School, and P.S. 8 Luis Belliard;Whereas 21 streets, avenues, boulevards, corners, and ways commemorate the Dominican figures and events that have propelled the Dominican people forward: Juan Pablo Duarte Boulevard, Staff Sergeant Riayan Agusto Tejeda Street, Wilson Batista Corner, Corporal Juan M. Alcantara Way, Professor Juan Bosch Way, Miguel Amaro Way, Manolo Tavarez Justo Way, Juan Rodriguez Way, Altagracia Dilone Levat Way, Freddy Beras-Goico Way, Flight 587 Way, Luis El Terror Días Way, Flor Maria Miolan Way, Rafael Corporán de los Santos Way, Rafael A. Estévez Way, Mirabal Sisters Way, 27 de Febrero Way, Carlos Alberto Martínez Way, Carmen Georgina Acosta-Cruz Way, Dr. Nasry Michelen Way, and Pedro Rafael Landestoy Duluc Way;Whereas an array of small- and medium-size businesses in Washington Heights and Inwood continue to be fueled by Dominican entrepreneurs and loyal patrons, creating a sense of a prosperous people within the entire neighborhood;Whereas Dyckman Street restaurants have witnessed a renaissance creatively fusing Dominican cuisine with cuisines of different cultures, such as Japanese and Italian, and local staples, such as 809 Bar and Grill, Mamajuana, La Nueva España, and La Casa Del Mofongo, continue to attract patrons citywide to dine on the new-Dominican cuisine as they visit the neighborhood;Whereas the National Supermarket Association and the Bodega Association of the United States, the 2 largest Dominican food-retail businesses, have a strong presence in Washington Heights and Inwood, providing a vital service, but also creating jobs and contributing to the neighborhood economic progress;Whereas the National Supermarket Association distributes its scholarships, with awards from $1,000 to $5,000, only to college students who live in the neighborhoods where National Supermarket Association and the Bodega Association supermarkets are located;Whereas professional associations, such as Dominicans on Wall Street (DOWS), the Association of Dominican-American Supervisors and Administrators (ADASA), the New York Dominican Officers Organization (NYDO), the Dominican Bar Association (DBA), the Dominican Medical Association (DMA), and the Dominican Medical-Dental Society (DMDS), highlight the contributions of professional Dominicans nationwide to the development of their communities;Whereas the Dominican community was heavily involved in the advocacy and restoration efforts to bring local parks back to life in the 1990s from their state of neglect and vandalism, such as High Bridge Park, Inwood Hill Park, Riverside Park, and Fort Tryon Park;Whereas Dominican artists and artists born to immigrant Dominican parents in Washington Heights add to the dynamic blending of cultures that has historically personified the neighborhood’s identity;Whereas, from the late 1950s to mid-1960s, the Malagon Sisters, one of the first Dominican music acts to successfully cross over, lived in Washington Heights at 600 West 164th Street, Apt. 47; Whereas the Malagon trio contributed to the exposure of merengue, cha-cha-chá, and other Latin American genres, and their vocal and wide variety of instrumental talents earned them opportunities to perform at prestigious venues such as the Apollo Theater, and on iconic platforms such as the Ed Sullivan Show;Whereas Milly Quezada, the Queen of Merengue, was raised and rose to stardom in Washington Heights with Milly y los Vecinos, a band she created with her siblings;Whereas Quezada arrived in the neighborhood at age 11 and lived at 500 West 171st Street, and she attended George Washington High School;Whereas Dominican-American artists Lucia Hierro and M. Tony Peralta have both been recognized internationally for their thought-provoking work exploring the Dominican-American experience in intersecting areas of class, culture, identity, and gender;Whereas Dominican theater artist Mino Lora cofounded the People’s Theater Project, which provides creative youth development programs for children growing up in the immigrant communities of upper Manhattan;Whereas playwright Lin-Manuel Miranda conceived In the Heights, the Tony Award-winning musical set in Washington Heights, which tells the tale of immigrant Usnavi de la Vega who longs to return to his native Dominican Republic, yet ultimately staying because he, like so many Dominicans, has become part of a vibrant community and has made it his permanent home;Whereas Cayena Publications is a publishing firm based in Washington Heights and founded by Mary Ely Peña-Gratereaux that shines a light on the immigrant experience by supporting literary works that project a positive representation of Dominicans and other Latinos in the United States;Whereas author and activist Angie Cruz is a native of Washington Heights whose books, Soledad, Let It Rain Coffee, and Dominicana, highlight the issues of working-class life, gender, and race in New York City;Whereas the Dominican Film Festival in New York showcases filmmakers from 21 countries including the Dominican Republic who reflect the city’s diverse and multicultural population;Whereas Semana Dominicana en Estados Unidos (Dominican Week in the United States) has been celebrated for 25 years, highlighting the social and cultural ties between the Dominican Republic and the United States, in addition to economic, commerce, and academic collaboration;Whereas the Dominican Day Parade in New York City has celebrated the vibrant Dominican heritage through history, traditions, and music since its beginnings in 1982 on Audubon Avenue, and now attracts thousands of people who gather to enjoy the reverence of Dominican culture on the Avenue of the Americas;Whereas 3-time Most Valuable Player (MVP) Alex Rodriguez and 4-time Major League Baseball All-Star Dellin Betances of the New York Yankees were born in Washington Heights, and Manny Ramirez, the award- winning MVP and 12-time All-Star baseball player, moved from the Dominican Republic to New York City where he attended George Washington High School in Washington Heights and became a baseball prodigy;Whereas Guillermo Linares became the first Dominican elected to public office in New York City in 1991, and also served on President Bill Clinton’s Advisory Commission on Educational Excellence for Hispanic Americans;Whereas Adriano Espaillat is the first Dominican immigrant to be elected to the New York State Assembly in 1996, and the first formerly undocumented person elected to the United States Congress in 2016, representing New York’s 13th Congressional District which is predominantly Dominican American;Whereas Rolando Acosta was elected as the first Dominican-American New York State Supreme Court Justice in New York County in 2002;Whereas Judge Faviola Soto, who was born and raised in Hamilton Heights, was appointed as the first Dominican judge in New York in 1993, and was the first Hispanic to sit on the New York State Court of Claims in 2006; andWhereas the Dominican Studies Institute of the City University of New York is working on a National Register of Historic Places application for submission to the National Park Service that would create a noncontiguous cultural heritage district within sections of Washington Heights and Inwood to document, acknowledge, and honor the contributions of the Dominican community and ensure that the Dominican cultural legacy to the neighborhoods does not fade from memory, but rather remains an integral component of their ongoing rich and dynamic history: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a noncontiguous Dominican cultural heritage district under the aegis of the National Park Service to acknowledge and celebrate the contributions of the Dominican community to New York City, New York State, and the Nation;(2)recognizes that the cultural legacy and historical contributions of the Dominican community enrich, enliven, and permeate Washington Heights and Inwood;(3)honors the long standing history and rich contributions of Dominican-American elected officials, artists, small business and bodega owners, writers, and trailblazers;(4)supports the efforts to recognize and preserve the history of the Dominican people in Washington Heights and Inwood, including through the designation of historic buildings and districts; and(5)promises to fight against the displacement, gentrification, uprooting of low- and moderate-income residents, and other factors threatening the history of Washington Heights.